PER CURIAM:
On March 5, 1971, the appellant filed a prolix and nearly incomprehensible complaint in the Southern District of New York. On April 22, 1971, the State of New York moved, pursuant to F.R. Civ.P. 12(b), to dismiss the complaint for (1) lack of jurisdiction and (2) failure to state a claim upon which relief may be granted. On May 3, 1971, Judge Palmieri granted the State’s motion and dismissed the complaint, 344 F.Supp. 1377.
While we recognize that appellant feels deeply aggrieved, we affirm substantially for the reasons given in Judge Palmieri’s opinion.